TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00830-CV


Trisun Healthcare, LLC and Brian Threadgill, Appellants

v.

Michael Kumets, Pavel Kumets, and Strul Kumets, Individually and as next friend for
Yevgeniya Kumets, Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 10-139-C368, HONORABLE BURT CARNES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellants Trisun Healthcare, LLC and Brian Threadgill have filed an unopposed
motion to dismiss as moot their accelerated interlocutory appeal against appellees Michael Kumets,
Pavel Kumets, and Strul Kumets, Individually and as next friend for Yevgeniya Kumets.  We grant
the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).


  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Dismissed on Appellant's Motion
Filed:   May 5, 2011